United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-1802
                                    ___________

Mae E. Gettis,                           *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
     v.                                  * District Court for the
                                         * Eastern District of Arkansas.
City of Little Rock Parks &              *
Recreation; City of Little               *       [UNPUBLISHED]
Rock,                                    *
                                         *
              Appellees.                 *
                                    ___________

                     Submitted:     March 20, 1997

                           Filed:    March 28, 1997
                                    ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________


PER CURIAM.


     Mae E. Gettis appeals from the district court1 order granting summary
judgment to defendants in her employment discrimination action.       Having
reviewed the record and the parties’ briefs, we affirm the judgment for the
reasons set forth in the district court’s opinion.      See 8th Cir. R. 47B.




     1
     The Honorable Henry Woods, United States District Judge for
the Eastern District of Arkansas.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -2-